DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed in the submission under 37 CFR 1.114 on 15 April, 2021. The amendments have been entered, and accordingly, claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over NATSUME(US 7,431,638 B2 – published 7 October, 2008).
As to claim 1, NATSUME discloses an air conditioner (50; col.1,lines 7-10 and col.16,lines 62-67; figure 9) comprising:
a housing (51; col.17, lines 9-10) having an outlet (combination of 59 and 60, correlating to 11 and 12; col. 6, lines 30-38 and col.17, lines 63-67 or one of the openings 59 or 60, correlated to either 11 or 12);
a heat exchanger (either 53 or 54; col.17,lines 22-35) arranged inside the housing (figure 9; col.17, lines 22-35);
a guide unit(30; col.17,line 66- col.18, line 4 and col.18, lines 56-67) configured to control airflow discharged through the outlet (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6) by selectively opening or closing part of the outlet by rotation (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6; further, figure 4, shows direction of motion, b, which with the arcuate shape defined by the plates of the guide unit when moved along direction, b, cause a rotation of the guide unit, as it is not slide along a flat surface, but a curved arcuate surface), the guide unit having a convex shape(col.12, line 33- col.13, line 18; figures 3 and 4) toward a direction in which air is discharged from the outlet (figure 4, which shows airflow, a, being directed towards 11/12 which are associated with outlet, 59/6) and including a first rotatable arc-shaped guide (any plate of 32-34, formed of plate blocking parts, 32b-34c) having a hole(any of the corresponding holes,32a-34a) and a second rotatable arc-shaped guide (plate, 31, formed by plate blocking parts, 31b-31c) having a hole (corresponding hole, 31a); and
a blower fan (52a; col.17,lines 22-24) having a rotation shaft (figure 9, which would provide a rotation shaft into and out of the page at the center of the blower fan, 52a, so as to provide rotation in the arrow shown) arranged to be parallel to a rotation shaft (figure 9,which would provide a rotation shaft into and out of the page at the center of projecting end, 41, of drive shaft,41, such that the two shafts are parallel, in the direction into and out of the page) of the guide unit and configured to suck air into the housing to move the air toward the outlet (col.17, lines 22-28, as shown in figure 9,which later provides the air directed towards the defined outlet of 59/60).
NATSUME discloses all of the claimed features except wherein the first and second rotatable arc-shaped guides each have more than one hole (i.e., each defined to have holes). It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP§ 2144.04 VI B. Since Applicant has not disclosed that each of the arc-shaped guides having more than one hole does anything more than produce predictable results (i.e., opening or closing the air passage through the guide unit, or even controlling the volume of air passing through the air passages of the guide unit), the mere 

As to claim 2, NATSUME, as modified, further discloses:
wherein the first rotatable arc-shaped guide (any plate of 32-34, formed of plate blocking parts, 32b-34c)covers part of the outlet (shown in states 2-4 of figures 6, wherein the first rotatable arc-shaped guide, as defined, covers at least portion of the right passage, 12, which is associated with the outlet) and the second rotatable arc-shaped guide(plate, 31, formed by plate blocking parts, 31b-31c) covers the other part of the outlet (shown in states 2-4 of figures 6, wherein the second rotatable arc-shaped guide, as defined, covers at least portion of the left passage, 11, which is associated with the outlet),
wherein the second rotatable arc-shaped guide opens the other part of the outlet (movement of the second rotatable arc-shaped guide from at least state 2 to state 5 of figure 6) while overlapping the first rotatable arc-shaped guide(as shown with the positioning of each of the respective arc-shaped guides shown in figure 6 between states 2 and 5) by being rotated in the first direction (rotating as discussed in the rejection of claim 1 along the arcuate direction of b, towards the right to achieve state 5 of figure 6, due to the nature of the guides being arcuate to slide along one another), and
such as state 5 of figure 6), the second rotatable arc-shaped guide closes the other part of the outlet by being rotated in a second direction (movement from state 5 to any of states 1 through 4 of figure 6, so as to provide closing of the other part of the outlet from an opened position).

As to claim 3, NATSUME, as modified, further discloses wherein when the second rotatable arc-shaped guide is rotated in the second direction to fully close the outlet (state 1, which fully closes the outlet at 12, shown in figure 6), the first and second rotatable arc-shaped guides are rotated together in the second direction (figure 6, which shows movement of each of the arc-shaped guides in the second direction together).

As to claim 4, NATSUME, as modified, further discloses comprising:
a motor(62; col.18, lines 20-29) provided to rotate the second rotatable arc-shaped guide in the first or second direction (col.11,line 45- col.12,line 19 and col.18,lines 20-29; figure 4 and 6).

As to claim 5, NATSUME, as modified, further discloses comprising:
a first gear(43) coupled to the second rotatable arc-shaped guide(figure 4; col. 11, lines 51-54), and a second gear(42/61; figures 4 and 9) coupled to the motor (coupled to the motor via connection of gear 42/61 along the drive shaft of the guide unit to the gear 63 associated with the servo motor; col.18,lines 21-28),
wherein the second rotatable arc-shaped guide is coupled to the motor by the first and second gears (col. 11, lines 51-54 and col. 18,lines 21-28; figures 4 and 9).

As to claim 8, NATSUME, as modified, further discloses:
wherein the first gear is coupled to a rotation shaft of the second rotatable arc-shaped guide (as shown in figure 4, wherein the gear, 43 of the second rotatable arc-shaped guide, 31, is coupled to a rotation shaft, along the shaft, 41 of the second rotatable arc-shaped guide), and
wherein the motor is arranged in a center part of the second rotatable arc-shaped guide (see figure 9,wherein the positioning of the motor, 62, is along a center part of the length of the second arc-shaped guide).

As to claim 9, NATSUME, as modified, further discloses:
wherein the first gear is coupled to an edge of the second rotatable arc-shaped guide (figure 4; col.11,lines 51-54), and
wherein the motor is arranged near the edge of the second rotatable arc-shaped guide (see figure 9, wherein the motor, 62, is arranged near this edge by being required to be in relation to it to provide rotation of the second arc-shaped guide).

As to claim 10, NATSUME, as modified, further discloses:
wherein the first rotatable arc-shaped guide (any plate of 32-34, formed of plate blocking parts, 32b-34c)covers part of the outlet (shown in states 2-4 of figures 6, wherein the first rotatable arc-shaped guide, as defined, covers at least portion of the right passage, 12, which is associated with the outlet) and the second rotatable arc-shaped guide(plate, 31, formed by plate blocking parts, 31b-31c) covers the other part of the outlet (shown in states 2-4 of figures 6, wherein the second rotatable arc-shaped guide, as defined, covers at least portion of the left passage, 11, which is associated with the outlet),
wherein the air conditioner further comprises a motor (62) configured to rotate the first rotatable arc-shaped guide and the second rotatable arc-shaped guide(col.11,line 45- col.12,line 19 and col.18,lines 20-29; figure 4 and 6), and
wherein part of the outlet is selectively opened while the first and second rotatable arc-shaped guides overlap each other by rotation of at least one of the first and second rotatable arc-shaped guides (states 1-5 of figure 6,which provides the selective opening of part of the outlet based on the rotation, as noted in claim 1, of the first and second rotatable arc-shaped guides).
However, NATSUME does not explicitly disclose a second motor configured to rotate the second arc-shaped guide. 
That being said, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that there are plurality of motors of which are configured to provide rotation of a plurality of guides, within NATSUME, as it has been held duplication of parts is “has no patentability significant unless a new and unexpected result is produced”. See MPEP §2144.04 – VI(B).  Particularly, the present invention provides that the plurality of guides corresponding with a plurality of motors is not significant as fact by providing that the air conditioner “may” be provided with this plurality of motors (pg. 26 – “Although not shown, the guide unit of the air conditioner according to an embodiment may include a plurality of guides and a plurality of motors to respectively to rotate the plurality of guides.”). For this, it is evident that there is no criticality to the addition of a plurality of motors to accomplish the same function of a single motor to rotate respective guide portions, and does not provide patentability over the prior art as the duplication of parts is clearly described by the 

As to claim 11, NATSUME, as modified, further discloses:
wherein the outlet has a shape (required to have some shape of the outlet to provide airflow passage therethrough), and
wherein the guide unit has a domed form (see figure 4).
NATSUME does not disclose a circle shaped outlet.  It is noted, that there is no significant difference between an outlet of another shape and a circle shape, as both shapes have an opening/aperture appropriate for enabling flow of airflow to be discharged therethrough.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of NATSUME to have a circle shaped outlet, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Looking at the present specification, the Applicant has placed no criticality on the circular shape of the outlet, and merely defines the outlet “may” have a circular shape.

As to claim 12, NATSUME, s modified, provide wherein the housing comprises a main body (col.17, lines 10-17, any single component of the plurality of plastic components which form the housing of the air conditioner), but does not explicitly state a bottom cover capable of being opened downward.
col.17, lines 10-17). Therefore, when there are a finite number of identified, predictable solutions, i.e. any number of housing panels, which can include them one top, bottom, and side sections of the air conditioner housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing convenience of assembling internal components (col.17, lines 10-17), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify NATSUME, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  More so, in providing that the housing has a panel or cover which is situated on a bottom of the housing which is capable of being opened downwardly.

As to claim 13,NATSUME, as modified, discloses wherein the housing comprises an inlet provided on a rear side (figure 9, wherein the claim does not specify with respect to what of the housing would constitute the rear side, such that the inlet, at a location of the blower, would be rear to  a section of the housing at 59 or 60), and a leg provided for the inlet to be separated from an installation plane (col.17,lines 4-8,wherein the leg could be construed as the wall of the vehicle, such that the installation plane could be the base of the car).

As to claim 15, NATSUME, as modified provided multiple holes within the first and second arc-shaped guides (see rejection of claim 1),wherein the holes in the first and second rotatable arc-shaped guides discharge air from inside the housing when the outlet is closed (see state 1 or 5 of figure 6, wherein the holes of the arc-shaped guides can provide discharge of air through an opening not defined as the outlet, in view of the interpretation of claim 1 to provide that only one of 59/11 or 60/12 is defined as the outlet).

As to claim 16, NATSUME discloses an air conditioner (50; col.1,lines 7-10 and col.16,lines 62-67; figure 9) comprising:
a housing (51; col.17, lines 9-10) having an outlet (col. 6, lines 30-38 and col.17, lines 63-67 or one of the openings 59 or 60, correlated to either 11 or 12);
a heat exchanger (either 53 or 54; col.17,lines 22-35) arranged inside the housing (figure 9; col.17, lines 22-35);
a blower fan (52a; col.17,lines 22-24) configured to suck air into the housing to move the air toward the outlet (col.17, lines 22-28, as shown in figure 9,which later provides the air directed towards the defined outlet of 59/60); and
a guide unit(30; col.17,line 66- col.18, line 4 and col.18, lines 56-67) configured to open and close part of the outlet by being rotated (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6; further, figure 4, shows direction of motion, b, which with the arcuate shape defined by the plates of the guide unit when moved along direction, b, cause a rotation of the guide unit, as it is not slide along a flat surface, but a curved arcuate surface) control airflow discharged through the outlet (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6) by changing position of an open part of the outlet (figure 6), the guide unit having a convex shape(col.12, line 33- col.13, line 18; figures 3 and 4) toward a direction in which air is discharged from the outlet (figure 4, which shows airflow, a, being directed towards 11/12 which are associated with outlet, 59/6) and including a first rotatable arc-shaped guide (any plate of 32-34, formed of plate blocking parts, 32b-34c) having a hole(any of the corresponding holes,32a-34a) and a second rotatable arc-shaped guide (plate, 31, formed by plate blocking parts, 31b-31c) having a hole (corresponding hole, 31a), the hole in the first and second rotatable arc-shaped guides being configured to discharge air from inside the housing when the outlet is closed(see state 1 or 5 of figure 6, wherein the hole of the arc-shaped guides can provide discharge of air through an opening not defined as the outlet, in view of the interpretation to provide that only one of 59/11 or 60/12 is defined as the outlet) .
NATSUME discloses all of the claimed features except wherein the first and second rotatable arc-shaped guides each have more than one hole (i.e., each defined to have holes). It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP§ 2144.04 VI B. Since Applicant has not disclosed that each of the arc-shaped guides having more than one hole does anything more than produce predictable results (i.e., opening or closing the air passage through the guide unit, or even controlling the volume of air passing through the air passages of the guide unit), the mere duplication of the holes in the guide unit is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify NATSUME to include more than one hole in the arc-shaped guides, in order to predictably provide multiple holes opening or closing the air passage through the guide unit, or even controlling the volume of air passing through the air passages of the guide unit.

As to claim 17, NATSUME, as modified, further discloses:
wherein the outlet has a shape (required to have some shape of the outlet to provide airflow passage therethrough), and
wherein the first and second rotatable arc-shaped guides open part of the outlet while overlapping each other by rotation (as shown with the positioning of each of the respective arc-shaped guides shown in figure 6 between states 1 through 5).
NATSUME does not disclose a circle shaped outlet.  It is noted, that there is no significant difference between an outlet of another shape and a circle shape, as both shapes have an opening/aperture appropriate for enabling flow of airflow to be discharged therethrough.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of NATSUME to have a circle shaped outlet, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Looking at the present specification, the Applicant has placed no criticality on the circular shape of the outlet, and merely defines the outlet “may” have a circular shape.

As to claim 18, NATSUME discloses an air conditioner (50; col.1,lines 7-10 and col.16,lines 62-67; figure 9) comprising:
a housing (51; col.17, lines 9-10) including an outlet (col. 6, lines 30-38 and col.17, lines 63-67; a combination of or one of the openings 59 or 60, correlated to either 11 or 12) and a 11/12) formed around the outlet to discharge air (11/12 are joined to the outlet to discharge air from the guide into the outlets of the housing);
a heat exchanger (either 53 or 54; col.17,lines 22-35) arranged inside the housing (figure 9; col.17, lines 22-35);
a blower fan (52a; col.17,lines 22-24) configured to suck air into the housing to move the air toward the outlet (col.17, lines 22-28, as shown in figure 9,which later provides the air directed towards the defined outlet of 59/60); and
a guide unit(30; col.17,line 66- col.18, line 4 and col.18, lines 56-67) configured to control airflow discharged through the outlet (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6) by selectively opening or closing part of the outlet (col.17, line 66-col.18, line 4 and col.18, lines 5-67; figure 6; further, figure 4, shows direction of motion, b, which with the arcuate shape defined by the plates of the guide unit when moved along direction, b, cause a rotation of the guide unit, as it is not slide along a flat surface, but a curved arcuate surface), the guide unit having a convex shape(col.12, line 33- col.13, line 18; figures 3 and 4) toward a direction in which air is discharged from the outlet (figure 4, which shows airflow, a, being directed towards 11/12 which are associated with outlet, 59/6) and including a first rotatable arc-shaped guide (any plate of 32-34, formed of plate blocking parts, 32b-34c) having a hole(any of the corresponding holes,32a-34a) and a second rotatable arc-shaped guide (plate, 31, formed by plate blocking parts, 31b-31c) having a hole (corresponding hole, 31a).
NATSUME discloses all of the claimed features except wherein the first and second rotatable arc-shaped guides each have more than one hole (i.e., each defined to have holes). It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP§ 2144.04 VI B. Since Applicant has not i.e., opening or closing the air passage through the guide unit, or even controlling the volume of air passing through the air passages of the guide unit), the mere duplication of the holes in the guide unit is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify NATSUME to include more than one hole in the arc-shaped guides, in order to predictably provide multiple holes opening or closing the air passage through the guide unit, or even controlling the volume of air passing through the air passages of the guide unit.

As to claim 19, NATSUME, as modified, discloses the housing having an outlet, and a blower fan comprising a blower fan and guide unit corresponding to the outlet (see claim 18; figure 9), but does not disclose the components being duplicated.
However, again, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP§ 2144.04 VI B. Since Applicant has not disclosed that the incorporate of a duplication of the parts claimed does anything more than produce predictable results (i.e., discharging airflow in a desired manner from an air conditioner), the mere duplication of the structure is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify NATSUME to include the duplication of the outlets of the housing, the blower fan, and a guide unit associated with another set of outlets, in order to predictably provide discharging airflow in a desired manner from an air conditioner.

As to claim 20, NATSUME, as modified, further discloses:
wherein the first and second rotatable arc-shaped guides open part of the outlet while overlapping each other by rotation (as shown with the positioning of each of the respective arc-shaped guides shown in figure 6 between states 1 through 5).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over NATSUME(US 7,431,638 B2 – published 7 October, 2008), in view of BHATIA (NPL: “Basic Fundamentals of Gear Drives” – BHATIA (2012) previously provided to Applicant).
As to claim 6, NATSUME, as modified, teaches the use of a first gear(see rejection of claim 5) and wherein the motor is arranged to have a driving shaft arranged in parallel with rotation shaft of the second arc-shaped guide (figure 9,which would provide a rotation shaft into and out of the page at shaft, 62a, of motor,62,  such that the shaft is parallel, in the direction into and out of the page, with the rotational shaft at the center of 41a of the second arc-shaped guide).
However, NATSUME, as modified, does not explicitly disclose the utilization of an internal gear. 
BHATIA is relevant to field of endeavor by providing drive mechanisms, particularly gears, and the advantages/limitations of such. BHATIA teaches that internal gears allow for rotation within the same direction, greater load carrying capacity so as to improve safety compared to other gear designs, shaft axes remain parallel and enable compact reduction with rotation in the same sense, decreased pressure intensity of the gear teeth so as to increase the life of the gear, and good surface endurance (pg. 11-12). For any one of these reasons, one having col.11, lines 51-58). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NATSUME, as previously modified, further in view of the teachings of BHATIA to incorporate an internal gear for the above characteristics of an internal gear with the associated advantages.

As to claim 7, NATSUME, as modified, teaches the use of a first gear(see rejection of claim 5) and wherein the motor is arranged to have a driving shaft arranged in parallel with rotation shaft of the second arc-shaped guide (figure 9,which would provide a rotation shaft into and out of the page at shaft, 62a, of motor,62,  such that the shaft is parallel, in the direction into and out of the page, with the rotational shaft at the center of 41a of the second arc-shaped guide).
However, NATSUME, as modified, does not explicitly disclose the utilization of a crown gear. 
BHATIA is relevant to field of endeavor by providing drive mechanisms, particularly gears, and the advantages/limitations of such. BHATIA teaches that crown gears, otherwise known as bevel gears, allow for efficient transmission of power and motion and motion between intersecting shafts and permit minor adjustment during assembly and allow for some displacement due to deflection under operating loads without concentrating the load on the end of the tooth (pg. 6-7). For any one of these reasons, one having ordinary skill within the art might have found that providing a crown gear is advantageous to that of a rack gear configuration provided by NATSUME (col.11, lines 51-58). Therefore, it would have been obvious for one .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NATSUME(US 7,431,638 B2 – published 7 October, 2008), in view of BASH (US 2007/0190927 A1).
As to claim 14, NATSUME, as modified, does not further provide the requirements of claim 14.
However, BASH is within the relevant field of endeavor provided a ventilation structure to function to open and close an airflow through such structure (abstract) so as to change the airflow provided by an air conditioning system (par. 1-3). BASH teaches wherein a sensor is used (402) to detect the conditions within a room or space, so as to provide control to the tiles of the airflow ventilation device to set up and control a reference position for the guide unit (par. 62 and 66). BASH notes that the sensor provides indication to the controller that the ventilation tiles should be set within a desired location to modify the volume flow rate of airflow supplied therethrough to obtain a predetermined temperature(par. 62 and 66). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify NATSUME with the teachings of BASH for at least these reasons provided above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        8/12/2021